  Case 1:20-cv-01749-MN Document 6 Filed 02/17/21 Page 1 of 3 PageID #: 935




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                              :           Chapter 11
                                    :
Tonopah Solar Energy, LLC, et al.,  :           Bankruptcy No. 20-11884 (KBO)
                                    :           BAP No. 20-00065
                        Debtors.    :
___________________________________:
                                    :
CMB EXPORT, LLC, CMB                :
INFRASTRUCTURE INVESTMENT           :
GROUP IX, LP, SOLARRESERVE CSP      :
HOLDINGS, LLC,                      :
                                    :
                        Appellants, :
                                    :
     v.                             :           C. A. No. 20-1749-MN
                                    :
TONOPAH SOLAR ENERGY, LLC,          :
                                    :
                        Appellees.  :


                                 RECOMMENDATION

             At Wilmington this 17th day of February, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
  Case 1:20-cv-01749-MN Document 6 Filed 02/17/21 Page 2 of 3 PageID #: 936




              As a result of the parties on this appeal joint letter submission, both agree

that mediation of this Appeal would be futile.

              This appeal arises out of a chapter 11 case filed by Appellee in the Unites

States Bankruptcy Court for the District of Delaware. On December 9, 2020, that court

entered Findings of Fact, Conclusions of Law and Order Confirming Chapter 11 PLan

for Tonopah Solar Energy, LLC, confirming the Second Amended Chapter 11 Plan for

Tonopah Solar Energy, LLC (the “Plan.”). The effective date of the Plan occurred on

December 18, 2020. On December 23, 2020, Appellants filed a notice of appeal

regarding the Confirmation Order. Appellants maintain that the Plan does not satisfy

the requirements for confirmation under 11 U.S.C. § 1129. Appellee does not believe

that the nature of the issues on this Appeal are susceptible to a negotiated resolution.

Further, the parties previous mediation efforts in connection with confirmation of the

Plan before the Honorable Brendan L. Shannon were unsuccessful in resolving the

Plan confirmation related issues. Therefore, the parties on appeal do not believe that

further mediation would be productive. Both request removal of this Appeal from the

mandatory mediation requirement.

              The appealing parties are unable to agree on when the briefing on the

merits of Appeal should occur in relation to dispositive motions. That is, one party

asserts that briefing on the merits should not be held in abeyance until such time as

this Court rules upon any dispositive motions. The other party requests that briefing on

the merits of this Appeal not occur until after this Court rules upon any dispositive

motion. Thus, the parties propose conflicting timing and order of briefing on the merits

and dispositive motions.

                                             2
  Case 1:20-cv-01749-MN Document 6 Filed 02/17/21 Page 3 of 3 PageID #: 937




              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated since it is consistent with the position of the

parties dueling requests.

              Local counsel are obligated to inform out-of-state counsel of this Order.


                                          /s/ Mary Pat Thynge
                                          Chief U.S. Magistrate Judge




                                             3
